Citation Nr: 1810084	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals, right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1982 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2011, the Veteran testified at a Board hearing.  A transcript of the hearing is of record.  Subsequently, the presiding Veterans Law Judge retired from the Board. Applicable law and regulations require that the Veteran's Law Judge who conducts a hearing must participate in any decision made on that appeal.  See 38 U.S.C.
§ 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In correspondence dated November 2017, the Veteran was notified of the retirement of the Veterans Law Judge who presided over her June 2011 hearing, and she was offered the opportunity to be scheduled for another hearing.  In April 2017 the Veteran indicated that she did not wish to appear before another Board hearing.  As such, the Board may proceed on the appeal.

This matter was previously remanded in March 2013 for a new examination as the Veteran indicated her condition had worsened, and June 2017 for compliance with the Courts decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded new VA examinations in November 2014 and August 2017.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

The Veteran's residuals, right wrist fracture, are manifested by painful limitation of motion, but not ankylosis of the wrist or wrist deformity.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a residuals, right wrist fracture, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5214, 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board notes that the duty to assist also includes obtaining medical records, including those in federal custody.  Here, the Veteran was formally notified that his disability records from the Social Security Administration (SSA) were not available.  VA made all reasonable efforts to obtain SSA disability records. 38 U.S.C. § 5103A (c) (2), (3).  In a March 2010 letter, VA requested the Veteran's SSA disability records.  Subsequently, in October 2010, VA made another request for the Veteran's SSA disability records.  In November 2010, SSA informed that it does not have any medical records on file or is unable to locate any medical records.  In a November 2010 letter, VA notified the Veteran of a formal finding of the unavailability of SSA disability records in accordance with 38 C.F.R. 3.159 (e).  The letter formally informed the Veteran that VA has determined that SSA disability records are unavailable for review and further attempts to obtain records would be futile, based on the response received from the records custodian at SSA. VA followed all procedures to obtain SSA disability records. 

Additionally, the Board notes that in a May 2013 Memorandum of Formal Finding of the Unavailability of Dependent Medical Records, the Veteran was informed that medical records from were not located.  All procedures to obtain these records were followed and VA determined based on the May 2013 Memorandum, that these records were not located. 

In the case of missing records, if any, the legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 4 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA has fulfilled its duty to assist the Veteran.

II.  Increased Ratings

A.  Legal Principles and Regulations

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If there is disagreement with the initial ratings assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although pain may cause functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body, "such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 ).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The present disability is rated under DC 5215 for limitation of motion of the wrist.  Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, DC 5214 and 5215.  In an October 2000 correspondence, the Veteran requested that her right wrist disability be re-evaluated as her condition has worsened. 

DC 5215 wrist, limitation of motion, provides at maximum a 10 percent evaluation where the wrist manifests palmar flexion limited in line with the forearm, or dorsiflexion of less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2017).  

DC 5214 wrist, ankylosis of, provides that for the minor extremity, a 20 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 40 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.

For rating purposes, a distinction is made between the Veteran's dominant and non-dominant hand.  38 C.F.R. § 4.69.  The evidence of record shows that the Veteran is right hand dominant.  Thus, the right is the major/dominant hand.  

B.  Factual background

The Veteran had wrist surgery in August 1998, indicating that her condition had worsened.  Clinical progress notes from 2000 showed that following surgery, her sharp dorsal pain improved, but that she began having more of dull ache in the dorsal wrist.  The examiner noted this particularly occurred when typing. 

In correspondence dated November 2000, the Veteran asked to be re-evaluated for her right wrists.  She indicated that she had developed arthritis. 

An examination from July 2000 indicated that the Veteran had undergone removal of a plate in October 1998.  She did well after the plate was removed; however, she began to have more of a dull ache and was seen by a physician in June 2000.  She complained of pain mainly prolonged typing and lifting film at work.  The examiner noted that when she was last seen, her wrist flexion was 65 degrees.  Her wrist extension was 60 degrees.  She had tender extremes of motion, mildly tender on ulnar at 35 degrees.  X-Rays showed degenerative changes involving the distal radial ulnar joint and significant degenerative changes involving the lunate with cyst formation.  She was determined to have significant arthritis in her wrist.  The physician noted that this would probably worsen over time and the present state was the Veteran's baseline.  She was advised to limit her typing to two hours a day and to lift no more than 20 pounds.  The examiner indicated that the condition was permanent, and may improve slightly with time, but could definitely worsen, and that wrist fusion may be required.  See examination Josiah W. Duke CAPT Orthopedic Surgery Service, July 2000.

The Veteran was afforded a VA examination in March 2001.  At that time she complained of pain, which the examiner stated appeared to be deep in the joint.  She also noted swelling of the joint.  Flare ups of pain occurred during activities such as typing or household chores.  She was unable to life heavy objects.  She also experienced numbness in her right finger, especially when sleeping.  Examination reviewed no swelling on the dorsum of the right wrist.  No deformities were present.  Active and passive dorsiflexion to 65 degrees, active/passive palmar flexion to 60 degrees, radial deviation to 20 degrees and ulnar deviation to 40 degrees.  The Veteran denied having any pain on movement.  Flexors of the right wrist revealed muscle strength of grade 5/5.  No arthritic changes were seen.  The Veteran did not notice any fatigability, as she slowed down her activities following the onset of pain.

The Veteran appeared at a hearing before the Board in June 2011.  With respect to her wrist, the Veteran stated that she had to wear a brace at night and when she did a lot of typing.  She said that she cannot wear metal because she has metal under her wrist due to her prior surgery.  She said that she suffers from pain shooting up into her thumb, between her thumb and forefinger, and that her wrist gets stiff.  She received steroid shots every three to four months.  The Veteran also stated that when she performed household tasks her wrists were painful.  She responded to the questioner that she had difficulty grasping something handed to her.  The Veteran said that she had been trained as a typist, and that if the steroid shots stop working, then additional surgery would be needed.

A VA examination of November 2014 diagnosed osteoarthritis.  She reiterated that she had aching and sharp pains with typing in particular.  She was reported to have flareups with repetitive motions like typing, sweeping, doing the dishes or using a computer mouse.  She continued to receive steroid injections.  Of note, the examination did not take place during a flare-up.  Palmer flexion was noted at 80 degrees.  Dorsiflexion at 75 degrees; ulnar deviation at 20 degrees and radial deviation at15 degrees.  The examiner's impression was moderate post traumatic/degenerative changes of the right wrist.  See VA examination, November 2014.

The Veteran underwent a VA examination in August 2017, following a Board remand for compliance with Correia v. McDonald.  The Veteran reported constant dull pain in her right wrist with intermittent sharp pains for which she received injections.  She was told that if she is in need of a fusion, she would then have ankylosis.  The Veteran was diagnosed with traumatic arthritis as a result of residuals of the right wrist fracture.  The examiner also noted pain during passive range of motion testing and non-weight bearing activities. 

The Veteran indicated she was unable to perform occupational tasks such as prolonged typing; lifting heavy grocery bags over 5 pounds and pushups, due to decreased range of motion.  See Veteran's Appellate Brief, November 2017.  Although she experiences pain, she has not lost the functional use of her hand or wrist.  

C.  Analysis 

Here, the Board notes that a 10 percent rating is the maximum rating provided under DC 5215.  Thus, the Veteran is already in receipt of the maximum rating for limitation of motion of the wrist.  

The Board acknowledges that although in the most recent VA examination, the Veteran's dorsiflexion is limited to 35 degrees and palmar flexion is limited to 35 degrees; thus, not meeting the rating criteria under DC 5215, the Veteran is still entitled to a 10-percent rating for his limited motion as due to his arthritis of the right wrist.  Significantly, as this rating has been in effect for more than twenty years, it is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951 (2017).

Additionally, the Board has considered a rating under DC 5214.  In order to get a rating under DC 5214, there must be evidence of ankylosis.  Here, although the evidence reflects some limited range of motion of the wrist, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). Therefore, the Veteran is not entitled to a rating under DC 5214.

As arthritis was diagnosed during this rating period, consideration is also given to DC 5003, under which the disability is evaluated based upon limitation of motion of the affected part.  Given that the Veteran has a rating of 10 percent under 38 C.F.R. § 4.71a, DC 5215, a rating under this diagnostic code is not applicable.

In considering pain and functional loss, the functional loss she reported in her lay statements and hearing testimony do not amount to the severity level of a higher rating.  The Veteran does not show evidence of deformity, or atrophy from disuse.  Her pain mainly occurs upon excessive use of her hand.  Her pain on movement, swelling symptoms are contemplated in the rating of 10 percent.

In Johnston v. Brown, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  10 Vet. App. 80, 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is now in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  See DeLuca v. Brown, 8 Vet. App. at 207-08 (1995).

There are no higher or alternative ratings under different Diagnostic Codes which can be applied to the Veteran's claim.  The Veteran is also not entitled to a higher rating under DC 5213, which provides for a 20 percent rating for limitation of pronation.  This includes loss of motion beyond the middle arc, and loss of motion beyond the last quarter of the arc, and that the hand does not approach full pronation.  A 30 percent rating is warranted for limitation of pronation or hyperpronation.  A 40 percent rating is warranted for the hand fixed in supination or hyperpronation.  There is no evidence that her hand is fixed other than normal. 

The medical evidence does not report findings indicating the Veteran experienced the loss of use of her hand or any individual or multiple digit of her right during this rating period.  As such, there can be no award of an increased rating under any other possible or analogous diagnostic codes.  38 C.F.R. § 4.71a , DCs 5125, 5126-5156, 5216-5130, 5214.

While it is clear the Veteran's wrist is painful and affects her ability to do sustained activity, including typing, the Veteran's right wrist condition does not reach a severity level warranting higher than 10 percent throughout the entire rating period.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 10 percent throughout the entire rating period; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 at 54-56 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for residuals right wrist fracture is denied.








____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


